Citation Nr: 9906828	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic renal failure 
secondary to the service-connected disability of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1942 until 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the No. Little Rock, Arkansas, regional office (RO) of 
the Department of Veterans Affairs (VA) which determined that 
the claim for service connection for chronic renal failure 
secondary to the service-connected disability of asymptomatic 
malaria was not well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran is service connected for malaria.

3.  The veteran has been diagnosed with chronic renal 
failure.  His treating doctor, a Board certified Nephrology 
specialist, provides an opinion that the veteran's type of 
renal failure may very well be due to the malarial infection 
the veteran contracted in service.  

4.  A VA specialist opines that the renal disease "is not 
likely" caused by the veteran's malaria or treatment for 
malaria. 

5.  The evidence is in equipoise.



CONCLUSION OF LAW

Service connection for chronic renal failure secondary to 
service-connected malaria is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that his present disability of chronic 
renal failure is secondary to malaria and treatment for 
malaria in service.  He has submitted a doctor's statement 
providing a medical nexus.  The appellant's claim is "well 
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Furthermore, he 
has not indicated that any probative evidence not already 
associated with the claims folder is available; therefore the 
duty to assist him has been satisfied.  Id.

Thus, the Board must determine whether the evidence of record 
supports the claim, or is in relative equipoise, in which 
case the appellant prevails in either case, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

Service connection was granted for malaria in a rating 
decision in April 1946 and a noncompensable evaluation was 
assigned effective from October 1945.  It was noted that the 
last attack of malaria was in July 1943.

A claim was received from the veteran in October 1996 stating 
that his recently diagnosed kidney disease was thought by his 
treating doctor to be linked to malaria and medication taken 
by the veteran while in service in New Guinea during World 
War II.   

In a letter dated in March 1997, James A. Campbell, Jr., M.D. 
wrote that the veteran's renal biopsy was diagnosed as 
Membranous Glomerulonephropathy with segmental sclerosis, an 
entity associated with malaria.  Dr. Campbell noted that the 
veteran had malaria during World War II and his previous 
treating physician thought there was an association between 
the veteran's renal diagnosis and his malaria.  Dr. Campbell 
further noted that "I tend to concur that there is probably 
a connection." 

Dr. Campbell wrote in July 1997 that the veteran's 
"[n]ephrotic syndrome, one of his medical conditions, which 
has caused membranous changes could be related to previous 
malarial infection."  He further wrote that:  "According to 
medical literatures, his type of renal failure may very well 
be a result of his malarial infection that he contracted 
while serving in the military."  The Board notes that Dr. 
Campbell is a Board certified Nephrologist as shown in The 
Official ABMS [American Board of Medical Specialists] 
Directory of Board Certified Medical Specialists 1998, Vol. 
1, 30th edition.

A letter dated in July 1997 was received from Jerry D. 
Morgan, M.D., who has treated the veteran for many years.  
Dr. Morgan wrote:  "It is my opinion that the only plausible 
explanation for his chronic renal disease is the reaction to 
drugs for malaria that he had while in the military."  A 
statement from Rick Moore, LCSW, confirms that the veteran 
receives dialysis treatment three times a week.

The veteran was afforded a personal hearing in September 1997 
at which he and his son presented testimony as evidenced by 
the copy of a transcript of the hearing contained in the 
claims file.  The veteran testified as to his treatment for 
malaria while in service.  He testified that he did not have 
any problems with malaria or kidney problems until 
approximately 1996 when he saw a kidney specialist, Dr. James 
Bruton, who diagnosed the disease.  Dr. Bruton left the area 
and referred the veteran to Dr. Campbell.  The veteran 
reported that he has dialysis three times a week.  

The veteran was seen by a VA Nephrology specialist (name 
illegible) in January 1998 who wrote the following opinion: 

[The veteran] was interviewed and examined by 
me on 1/22/98.  Based upon my findings, my 
review of his medical records, and my review of 
the literature relating to malaria-induced 
renal disease, it is my opinion that his renal 
disease is not likely to have been caused by 
either malaria or its treatment.  

Therefore, there is evidence in the record by specialists for 
and against the question of whether the veteran's chronic 
renal failure is due to the malaria and treatment for malaria 
the veteran had in service.  Accordingly, the Board finds 
that the evidence is in equipoise on this question and the 
provision of 38 U.S.C.A. § 5107 regarding reasonable doubt is 
applicable.  With resolution of reasonable doubt, the 
appellant prevails, and service connection for chronic renal 
failure secondary to service-connected malaria is warranted. 


ORDER

Service connection for chronic renal failure secondary to 
service-connected malaria is granted.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

- 5 -


- 1 -


